                        Case 3:14-cv-00525-JWD-RLB                                          Document 325                     10/26/18 Page 1 of 92
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                    __________ District of __________

                June Medical Services LLC, et al.                                                )
                                                                                                 )
                                          v.                                                     )         Case No.: 3:14-CV-00525-JWD-RLB
                     Doctor Rebekah Gee, et al.                                                  )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         09/26/2018                  against          Plaintiffs                             ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $           1,010.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            787.50

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                               23,737.96

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 4,669.96

Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               1,672.77

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   1,625.34

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $          33,503.53

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
                    Electronic service                                              First class mail, postage prepaid
                    Other:
             s/ Attorney:              S/ Elizabeth B. Murrill
                          Name of Attorney: Elizabeth B. Murrill
For:                                                             Defendants                                                                          Date:          10/26/2018
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
                   Case 3:14-cv-00525-JWD-RLB                          Document 325               10/26/18 Page 2 of 92
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost

 See attached Exhibit A.
                                                                         8     320.00         8    1,099.81     496     252.96            $1,672.77



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                    TOTAL                 $1,672.77


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
                                  Case 3:14-cv-00525-JWD-RLB                  Document 325         10/26/18 Page 3 of 92


Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

NAME, CITY, AND                      Attendance             Lodging             Meals &               Common            Other Travel         Total Cost
STATE OF RESIDENCE                   28 U.S.C. §            28 U.S.C. §         Incidental            Carrier           28 U.S.C. §          Each Witness
                                     1821(b)                1821(d)(1)-(2);     Expenses              28 U.S.C. §       1821(c)(3)-(4)
                                                            GSA Per Diem        28 U.S.C. §           1821(c)(1)
                                                            Rate for FY         1821(d)(1)-(2);
                                                            20141               GSA
                                                                                Per Diem Rate for
                                                                                FY 2014

                                     Days       Total       Days     Total      Days       Total                        Miles     Total
                                                Cost                 Cost                  Cost                                   Cost

Jacqueline C. Harvey, PhD
Trophy Club, Texas                          1      $40.00                                                     $534.81                               $574.81
(Deposition in Washington, DC)


James C. Anderson, MD
Midlothian, Virginia                        1      $40.00          1 $249.91           1     $29.53                                                 $319.44
(Deposition in Washington, DC)


Damon T. Cudihy, MD
Lafayette, Louisiana                        1      $40.00                              1     $10.00                         114     $58.14          $108.14
(Deposition in Baton Rouge, LA)


Damon T. Cudihy, MD
Lafayette, Louisiana                        1      $40.00                                                                                            $40.00
(Trial in Baton Rouge, LA)




                                                                                1
                                  Case 3:14-cv-00525-JWD-RLB                  Document 325          10/26/18 Page 4 of 92


Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

NAME, CITY, AND                      Attendance             Lodging              Meals &               Common            Other Travel      Total Cost
STATE OF RESIDENCE                   28 U.S.C. §            28 U.S.C. §          Incidental            Carrier           28 U.S.C. §       Each Witness
                                     1821(b)                1821(d)(1)-(2);      Expenses              28 U.S.C. §       1821(c)(3)-(4)
                                                            GSA Per Diem         28 U.S.C. §           1821(c)(1)
                                                            Rate for FY          1821(d)(1)-(2);
                                                            20141                GSA
                                                                                 Per Diem Rate for
                                                                                 FY 2014

                                     Days       Total       Days     Total       Days       Total                        Miles    Total
                                                Cost                 Cost                   Cost                                  Cost

Beverly McMillan, MD
Jackson, Mississippi                        1      $40.00          1 $230.63            2     $44.93                         382 $194.82          $510.38
(Deposition in New Orleans, LA)


John M. Thorp, Jr., MD
Chapel Hill, North Carolina                 1      $40.00                                                                                          $40.00
(Deposition in Chapel Hil, NC)


Peter Uhlenberg, PhD
Chapel Hill, North Carolina                 1      $40.00                                                                                          $40.00
(Deposition in Chapel Hil, NC)


Tumulesh K.S. Solansky, PhD
 Metairie, Louisiana                        1      $40.00                                                                                          $40.00
(Deposition in New Orleans, LA)

Total:                                           $320.00               $480.54                $84.46           $534.81       496 $252.96        $1,672.77




                                                                                 2
           Case 3:14-cv-00525-JWD-RLB                Document 325          10/26/18 Page 5 of 92

DEFENDANTS' ITEMIZED COSTS

Date       Firm   Amount          Category   Description                                           Bill


                                                FEES OF THE CLERK


  2/10/2016 SJLLP $     505.00 Court Fees    Louisiana Middle District Court Appeal Fee.            89
   5/5/2017 SJLLP $     505.00 Court Fees    Appeal fee. Louisiana Middle District.                233

         Subtotal: $   1,010.00




                                                           1
           Case 3:14-cv-00525-JWD-RLB              Document 325          10/26/18 Page 6 of 92

DEFENDANTS' ITEMIZED COSTS

Date       Firm   Amount        Category   Description                                                            Bill


                                FEES FOR SERVICE OF SUMMONS AND SUBPOENA


                                           Bombet, Cashio, Darboone invoice#427927. Service of Delta Clinic
  1/16/2015 SJLLP $    112.50 Service                                                                               47
                                           employees.

                                           Bombet, Cashio, Darbonne. Service of Subpeonas. Witnesses:
  3/16/2015 SJLLP $    375.00 Service                                                                               56
                                           Marier, Cochran, Dean, Solanky, Castello ($75/service). Check #1087.
                                           Payment to Bombet, Cashio, Darbonne. Service to Jeffrey Co Co.
  3/17/2015 SJLLP $     75.00 Service                                                                               56
                                           Check #1094

  3/17/2015 SJLLP $     75.00 Service      Bombet, Cashio, Darbonne. Subpoena service fee. Dora Kane.               56
                                           Expenses paid by Kitchens Law Firm. Service of Subpoena. See
  3/17/2015 SJLLP $     75.00 Service                                                                               56
                                           attached documentation
                                           Payment to Bombet, Cashio, Darbonne. Service of Subpoena.
  3/18/2015 SJLLP $     75.00 Service                                                                               56
                                           Witness: Gardner. Check number #1096.

         Subtotal: $   787.50




                                                         2
           Case 3:14-cv-00525-JWD-RLB                Document 325           10/26/18 Page 7 of 92

DEFENDANTS' ITEMIZED COSTS

Date       Firm   Amount        Category     Description                                                           Bill

                         FEES FOR PRINTED OR ELECTRONICALLY RECORDED TRANSCRIPTS
                                  NECESSARILY OBTAINED FOR USE IN THE CASE


11/17/2014 SJLLP $      740.40 Transcripts Deposition transcript, On the Record, 11/17/2014, Invoice #940342         42

11/19/2014 SJLLP $      674.40 Transcripts Deposition Transcript, On the Record, 11/19/2014, Invoice #940344         42
                                           Deposition transcription, On the Record, 11/20/2014, Invoice
11/20/2014 SJLLP $    1,079.35 Transcripts                                                                           42
                                           #940355
                                           On the Record, Deposition Transcript from 11/21/14, Invoice
12/26/2014 SJLLP $      502.50 Transcripts                                                                           46
                                           #940366
                                           Veritext Florida Reporting Co. Invoice# FLA2231996 Transcript of Drs.
  1/26/2015 SJLLP $   2,457.05 Transcripts                                                                           47
                                           Estes and Katz depositions.
                                           On the Record, Court Reporter. Deposition of Dora Kane. Invoice
  1/28/2015 SJLLP $     408.50 Transcripts                                                                           56
                                           #940437

   2/2/2015 SJLLP $     702.05 Transcripts On the Record Invoice #940446. Deposition transcript of Dr Cudihy.        49

   2/2/2015 SJLLP $     645.85 Transcripts On the Record Invoice #940449. Deposition transcript of Dr. Mouton        49

   2/3/2015 SJLLP $     784.49 Transcripts Alliance Court Reporting Invoice #953282. Dr Pressman deposition          49
                                           On the Record Invoice #940459. Deposition transcript of Cecile
   2/4/2015 SJLLP $     586.00 Transcripts                                                                           49
                                           Castello.
                                           On the Record Invoice #940464. Deposition transcript of Hedra
   2/5/2015 SJLLP $     433.50 Transcripts                                                                           49
                                           Debea
   2/5/2015 SJLLP $     617.20 Transcripts On the Record Invoice #940466. Deposition transcript of Dr. Marrier       49

   2/9/2015 SJLLP $     475.05 Transcripts On the Record Invoice #940472. Deposition transcript of Dr. Solanky       49
                                           TSG Reporting Invoice #012715-327729. Transcript of Dr James C.
  2/11/2015 SJLLP $   1,455.40 Transcripts                                                                           49
                                           Anderson
  2/11/2015 SJLLP $   1,109.25 Transcripts TSG Reporting. Deposition transcript of Jacqueline Harvey.                49
                                           On the Record Invoice #940474. Deposition transcript of Kathy
  2/11/2015 SJLLP $   1,016.50 Transcripts                                                                           49
                                           Kliebert, Jennifer Stevens
                                           Karen Tyler Reporting Invoice # RR021215. Deposition of John
  2/12/2015 SJLLP $     774.60 Transcripts                                                                           49
                                           Doe#2.

  2/12/2015 SJLLP $     690.45 Transcripts On the Record Invoice # 940487. Deposition copy of Dr McMillan.           49

  2/12/2015 SJLLP $   1,322.75 Transcripts On the Record Invoice #940488. Deposition of Sylvia Cochran.              49
  2/16/2015 SJLLP $     771.20 Transcripts On the Record Deposition Transcript Dr John Doe #5                        49
  2/20/2015 SJLLP $   2,670.10 Transcripts TSG Reporting. Deposition transcript Peter Uhlenberg, Dr Thorp.           49
                                             Trial transcript fee. Total fee of $7.618.75 split between DHH and
  7/17/2015 SJLLP $   3,809.37 Transcripts                                                                           64
                                             opposing counsel.




                                                           3
           Case 3:14-cv-00525-JWD-RLB                Document 325         10/26/18 Page 8 of 92

DEFENDANTS' ITEMIZED COSTS

Date       Firm   Amount         Category  Description                                                           Bill
                                           Janice Russell Transcripts. Transcript of a telephone conference with
  2/17/2016 SJLLP $      12.00 Transcripts                                                                         89
                                           Judge DeGravelles from court reporter.

         Subtotal: $ 23,737.96




                                                        4
             Case 3:14-cv-00525-JWD-RLB              Document 325           10/26/18 Page 9 of 92

DEFENDANTS' ITEMIZED COSTS

Date         Firm   Amount        Category   Description                                                          Bill


                                      FEES AND DISBURSEMENTS FOR PRINTING


10/14/2014   SJLLP $      22.67   Printing   Print 3 copies of contract for signatures                               31
 12/2/2014   SJLLP $       8.16   Printing   Print, 3-hole punch expert reports                                      46
 12/2/2014   SJLLP $      34.26   Printing   Print, 3-hole punch expert reports                                      46
 1/19/2015   SJLLP $      50.00   Printing   In-house copies in preparation for deposition of expert witness (250 pages
                                                                                                                     47 @ $0.20 per
                                             Print and bind copies of motion for partial summary judgment and
  2/18/2015 SJLLP $       74.29 Printing     DHH opposition to motion for preliminary injunction and supporting     49
                                             exhibits for court and opposing counsel.
                                             Print, copy bind deposition testimony in preparation for trial.
  3/12/2015 SJLLP $       35.83 Printing                                                                             52
                                             Minutemen Press.
 3/16/2015 SJLLP $        52.00 Printing     In house copies of Defendant's Reply in Support of Motion for Partial Summary
                                                                                                                     52    Judgmen
 7/24/2015 SJLLP $       142.91 Printing     Print, bind trial transcript                                            64
   8/5/2015 SJLLP $       28.78 Printing     Minuteman Press. Print, copy bind Deposition Designations.             68
                                             Print, copy, bind Defendant's Proposed Finding of Fact and
  8/26/2015 SJLLP $       38.69 Printing                                                                            68
                                             Conclusions of Law for court.

                                             Print and bind 2 copies of Defendant's objections to plaintiffs
   9/4/2015 SJLLP $       32.04 Printing                                                                            72
                                             proposed findings of fact and conclusions of law for Court
                                             Print copy bind Record on Appeal, Minutemen Press. 2 payments:
  2/29/2016 SJLLP $      368.71 Printing                                                                            89
                                             deposit $175, payment $193.71.

   4/6/2016 SJLLP $      520.99 Printing     Print, copy, bind remainder of Record on Appeal. Minutemen Press.      89

  7/12/2017 SJLLP $    1,676.27 Printing     Minutemen Press. Print, copy, bine June Medical Record on Appeal.    252

  7/28/2017 SJLLP $    1,341.02 Printing     Minutemen Press. Print, copy, bine June Medical Record on Appeal.    252

  9/29/2017 SJLLP $      153.14 Printing     Minutemen Press, Invoice #36788. Reprint June 1 Record Excerpts.     287

11/21/2017 SJLLP $        90.20 Printing     Minutemen Press Invoice #37203. June I reply printing and mailing.   332


         Subtotal: $   4,669.96




                                                           5
          Case 3:14-cv-00525-JWD-RLB                 Document 325          10/26/18 Page 10 of 92

DEFENDANTS' ITEMIZED COSTS

Date       Firm     Amount        Category    Description                                                           Bill

                  FEES FOR EXEMPLIFICATION AND THE COSTS OF MAKING COPIES OF ANY MATERIALS
                        WHERE THE COPIES ARE NECESSARILY OBTAINED FOR USE IN THE CASE

                                             Baton Rouge Court Reporters. Transcribe Senate Committee on
                                Exemplificat
  2/11/2015 SJLLP $    1,458.48              Health and Welfare ($735.42) and House Committee on Health and           49
                                ion
                                             Welfare ($723.06).
                                             Baton Rouge Court Reporters. Transcription La Senate Floor Debate
                                Exemplificat
  2/13/2015 SJLLP $      166.86              ($117.42), LA Final Bill Passage ($24), and House Concurrence HB 388     49
                                ion
                                             ($25.44).

         Subtotal: $   1,625.34




                                                            6
          Case 3:14-cv-00525-JWD-RLB                     Document 325          10/26/18 Page 11 of 92

DEFENDANTS' ITEMIZED COSTS

Date       Firm   Amount             Category    Description                                                               Bill


                             COSTS TAXED BY COURT OF APPEALS AND SUPREME COURT


                                                 Costs taxed by U.S. Court of Appeals for the Fifth Circuit *Mandate of
                                                 the court of appeals has not yet issued. The attached bill of costs has
           SJLLP $               -   Appellate   been submitted. We reserve the right to file a supplemental bill of
                                                 costs when the court of appeals’ mandate does issue. Amount
                                                 submitted: $748.27.

         Subtotal: $         -




                                                               7
Case: 17-30397   Document: 00514675798   Page: 1   Date Filed: 10/10/2018
                                                                            Case 3:14-cv-00525-JWD-RLB
                                                                            Document 325
                                                                            10/26/18 Page 12 of 92
Case: 17-30397   Document: 00514675798   Page: 2   Date Filed: 10/10/2018
                                                                            Case 3:14-cv-00525-JWD-RLB
                                                                            Document 325
                                                                            10/26/18 Page 13 of 92
       Case 3:14-cv-00525-JWD-RLB   Document 325    10/26/18 Page 14 of 92



From: <paygovadmin@mail.doc.twai.gov>
Subject: Pay.gov Payment Confirmation: LAMD CM ECF
Date: February 10, 2016 at 12:57:28 PM EST
To: "kduncan@duncanpllc.com" <kduncan@duncanpllc.com>

Your payment has been submitted to Pay.gov and the details are below. If you
have any questions or you wish to cancel this payment, please contact a
Financial Staff member at 225-389-3530.

Application Name: LAMD CM ECF
Pay.gov Tracking ID: 25PSA3M5
Agency Tracking ID: 053N-1359739
Transaction Type: Sale
Transaction Date: Feb 10, 2016 12:57:28 PM

Account Holder Name: S. Duncan
Transaction Amount: $505.00
Card Type: MasterCard
Card Number: ************6597

	  
    Case 3:14-cv-00525-JWD-RLB          Document 325    10/26/18 Page 15 of 92




This is the appeal fee in June Medical (1)



     Begin forwarded message:

     From: <paygovadmin@mail.doc.twai.gov>
     Subject: Pay.gov Payment Confirmation: LAMD CM ECF
     Date: May 5, 2017 at 6:08:44 PM EDT
     To: "kduncan@schaerr-duncan.com" <kduncan@schaerr-duncan.com>

     Your payment has been submitted to Pay.gov and the details are below. If
     you have any questions or you wish to cancel this payment, please contact a
     Financial Staff member at 225-389-3530.

     Application Name: LAMD CM ECF
     Pay.gov Tracking ID: 2629QRR7
     Agency Tracking ID: 053N-1574980
     Transaction Type: Sale
     Transaction Date: May 5, 2017 6:08:44 PM

     Account Holder Name: S. Duncan
     Transaction Amount: $505.00
     Card Type: MasterCard
     Card Number: ************5352


     THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 16 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 17 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 18 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 19 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 20 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 21 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 22 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 23 of 92
      Case 3:14-cv-00525-JWD-RLB            Document 325       10/26/18 Page 24 of 92



                  KITCHENS LAW FIRM                                        2250 Hospital Drive, Suite 248
                                                                            Bossier City, Louisiana 71111
                  A professional law corporation                               Telephone (318) 658-9456
                                                                                Facsimile (318) 658-9605
                                                                             www.KitchensLawFirm.com



INVOICE                                                                              May 27, 2015


Mike Johnson
2250 Hospital Drive, Ste. 248
Bossier City, LA 71111

June Medical, et al. v. Kliebert, et al.

 DATE:    DESCRIPTION OF LEGAL SERVICES PROVIDED & TO WHOM:                              HRS. SPENT:

 3/17/2015 Fees: Service for Subpeona to testify to Dr. Damon Cudihy Check # 1094               $75.00
           to Bombet and Associates

 3/17/2015 Fees: Fed Ex fee for mailing documents to Bombet and Associates for                    $8.32
           Service of Subpoena to Testify for Dr. Damon Cudhy




         TOTAL BALANCE NOW DUE:                                                          $83.32
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 25 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 26 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 27 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 28 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 29 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 30 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 31 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 32 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 33 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 34 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 35 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 36 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 37 of 92
Alliance Court Reporting, Inc.
                                       Case 3:14-cv-00525-JWD-RLB                                                         Document 325   10/26/18 Page 38 of 92


                                                                                             Secure payments by


Payment Receipt
Receipt ID
4562-9386-3063-8479

Total
$784.49 USD

We'll send a confirmation email to martha.duncan@me.com. This transaction will appear on your statement as PayPal
*ALLIANCECOU.

Paid to                                                      Shipped to
Alliance Court Reporting, Inc.                               Martha Duncan
alliance@alliancecourtreporting.net                          1607 Evers Dr
                                                             McLean, VA 22101
                                                             United States


Your shopping cart

  Description                                                            Price             Quantity                 Amount

  Payment to Alliance Court Reporting, Inc. for invoice
                                                                      $784.49                     1                 $784.49
  ACRI 953282

                                                                                          Item total                $784.49

                                                                                               Total                $784.49 USD
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 39 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 40 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 41 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 42 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 43 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 44 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 45 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 46 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 47 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 48 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 49 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 50 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 51 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 52 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 53 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 54 of 92
       Case 3:14-cv-00525-JWD-RLB            Document 325         10/26/18 Page 55 of 92



From: "service@paypal.com" <service@paypal.com>
Subject: Your payment to Janice Russell Transcripts
Date: February 17, 2016 at 4:09:12 PM EST
To: Stuart Duncan <kduncan@schaerr-duncan.com>




       You sent a payment of $12.00 USD to Janice Russell Transcripts.      Feb 17, 2016
                                                                               13:08:56 PST
You sent a payment of $12.00 USD to Janice Russell                                            Feb 17, 2016 13:08:56 PS
Transcripts.                                                                            Receipt No:2005-1823-5266-677
Hello Stuart Duncan,

This charge will appear on your credit card statement as payment to PAYPAL
*JANICERUSSE.

Merchant information:                                               Instructions to merchant:
Janice Russell Transcripts                                          None provided
trussell31@cox.net
Shipping information:                                               Shipping method:
Stuart Duncan                                                       Not specified
1607 Evers Dr
McLean, VA 22101
United States
Description                                         Unit price      Qty      Amount
Invoice No.16-32-1 dated 2/17/2016                  $12.00 USD      1        $12.00 USD

                                           Total:$12.00 USD
Receipt No: 2005-1823-5266-6777
Please keep this receipt number for future reference. You'll need it if you contact customer
service at Janice Russell Transcripts or PayPal.
Use PayPal next time!
It looks as if you already have a PayPal account.

When you shop online, it's faster and easier to check out with PayPal. Your financial
information is securely stored and never shared with merchants when you pay.




	  
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 56 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 57 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 58 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 59 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 60 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 61 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 62 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 63 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 64 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 65 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 66 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 67 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 68 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 69 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 70 of 92
              Case 3:14-cv-00525-JWD-RLB            Document 325          10/26/18 Page 71 of 92
                                                                                          Minuteman Press McLean
                                                                                              6821 Tennyson Drive
                                                                                            McLean, Virginia 22101
                                                                          Phone: 703-356-6612 / Fax: 703-356-6655
                                                                            Web: www.mclean.minutemanpress.com
                                                                                                           E-mail:


                                                                               Invoice Number:              23831
                                                Invoice                           Invoice Date:           4/6/2016
                                                                                  P.O. Number:                 Kyle


 Bill To:   Kyle Duncan - Schaerr Duncan LLP                 Ship To:     Kyle Duncan - Schaerr Duncan LLP

            Phone: 202-714-9492                                           Phone: 202-714-9492

                               ASK ABOUT OUR WIDE FORMAT POSTER PRINTING!
 Description                                                                                              Price
 8,238 copies and Coil binding (Job 46754)                                                             $491.50
   Note:        23 coil bind


                                                        Virginia Sales Tax 6.00                        $29.49
                                                                   Invoice Total                      $520.99
                                                        Deposits and Payments                       ($520.99)

                                                                  Balance Due                             $0.00




Terms:                                                               2% interest per month on past-due invoices.

FULL PAYMENT is due within 30 days from invoice date.
Client agrees to defray all cost should collection procedures begin.
This job has been custom printed for you. Your satisfaction is our goal. All sales are
final._____________________________________
             Case 3:14-cv-00525-JWD-RLB                      Document 325          10/26/18 Page 72 of 92


                                                                                                                Minuteman Press
                                                                                                         4001 9th St North #102
                                                                                                             Arlington, VA 22203
                                                                                       Phone: 703-522-1944 / Fax: 703-522-6313
                                                                                Web: www.mpress.biz / E-mail: orders@mpress.biz




                                                          Quotation                                                  7/12/2017



 Bill to:     Schaerr Duncan LLP                                     Ship to:     Schaerr Duncan LLP
              Stephen Schwartz                                                    Stephen Schwartz
              Washington, DC 20006                                                Washington, DC 20006

              Phone: 202-779-1134                                                 Phone: 202-779-1134
              Email: sschwartz@schaerr-duncan.com                                 Email: sschwartz@schaerr-duncan.com

                                          REFER A FRIEND AND YOU BOTH
                                             SAVE 10% ON YOUR NEXT ORDER!




2 Documents - 52 Volumes (Job ID 64691)                                                              Subtotal:       $1,581.39
                                                                                                    Sales Tax:          $94.88
                                                                                                        Total:       $1,676.27
     Component 1 of 3: Covers - Front & Back
     Design
     Digital File Handling
     Printing
     2 Finished Pieces
     Each of 104
     1 side
     8.5 x 11 • 80# Accent Opaque Cover (Stock) • White
     Side 1 Ink(s): Black
     Component 2 of 3: Inside Pages
     Printing
     2 Finished Pieces
     Each of 7930
     2 sides
     Duplex Top/Top
     8.5 x 11 • 20# Global Office Bond up to 11x17 (Stock) • White
     Side 1 and 2 Ink(s): Black
     Component 3 of 3: Bindery
     Finishing
     Each of 200
     Bind using 210pp 7/8" (25mm) Black Plastic Coil on Long Edge




Taxes are included.
This quote is valid for 30 days. If you approve this quote, please give us a call with           Terms: Payment in Advance
your payment information and we can put your job into production. Thanks!
Quotes assume that the customer will provide camera-ready artwork or print-ready digital file unless
otherwise specified. Estimate is subject to change based on actual artwork and specs. Quote does not            Page 1 of 2
include hard-copy proof or shipping unless so stated.
           Case 3:14-cv-00525-JWD-RLB                   Document 325           10/26/18 Page 73 of 92


                                                                                          Order Subtotal:       $1,581.39
                                                                                              Sales Tax:           $94.88
                                                                                             Order Total:       $1,676.27
Salesperson: David Rowley




Taxes are included.
This quote is valid for 30 days. If you approve this quote, please give us a call with           Terms: Payment in Advance
your payment information and we can put your job into production. Thanks!
Quotes assume that the customer will provide camera-ready artwork or print-ready digital file unless
otherwise specified. Estimate is subject to change based on actual artwork and specs. Quote does not            Page 2 of 2
include hard-copy proof or shipping unless so stated.
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 74 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 75 of 92
                  Case 3:14-cv-00525-JWD-RLB                      Document 325            10/26/18 Page 76 of 92
                                                                                                                        Minuteman Press
                                                                                                                  4001 9th St North #102
                                                                                                                     Arlington, VA 22203
                                                                                                Phone: 703-522-1944 / Fax: 703-522-6313
                                                                                                    www.mpress.biz / orders@mpress.biz



                                                                                                Invoice Number                  37203
                                                               INVOICE                          Invoice Date                11/21/2017



  Bill to:      Schaerr Duncan LLP                                           Ship to:     Schaerr Duncan LLP
                Stephen Schwartz                                                          Stephen Schwartz
                Washington, DC 20006                                                      Washington, DC 20006

                Phone: 202-779-1134                                                       Phone: 202-779-1134
                Email: sschwartz@schaerr-duncan.com                                       Email: sschwartz@schaerr-duncan.com


                                            REFER A FRIEND AND YOU BOTH
                                                SAVE 10% ON YOUR NEXT ORDER!



9 Document Printing & Shipping (Job 66455)                                                                                       $87.19

         Job Disposition: Customer Pick Up at Arlington & Mail 7 Copies - See work order notes! * HE
         WANTS TO PICK UP 2 COPIES AND LOOK AT THEM BEFORE WE SHIP THE OTHERS!

                                                                                             Sub Total                          $87.19

                                                                                             Sales Tax                           $3.01
                                                                                          Invoice Total                         $90.20

                                                                             Deposits and Payments                             ($90.20)
                                                                                        Balance Due                             $0.00




Salesperson: David Rowley
Payment in Advance                                                          2.0000% interest per month on past-due invoices.
Please pay from this invoice. NO STATEMENTS WILL BE SENT. Thank you for your order!

Accepted by:
(sign)_________________________________________________(print)_________________________________________________
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 77 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 78 of 92
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 79 of 92
             Case 3:14-cv-00525-JWD-RLB                               Document 325                           10/26/18 Page 80 of 92
                                                       June	  Medical	  Services                                                4/23/15
                                                       Expert	  Travel	  Expenses
Jacqueline	  Harvey                                                                                  Receipt?
Super	  Shuttle                                               $	  	  	  	  	  	  	  	  42.00 Y
Airfare,	  Toronto	  to	  DCA                               $	  	  	  	  	  	  275.71 Y
Airfare,	  DCA	  to	  Dallas                                $	  	  	  	  	  	  217.10 Y


Dr.	  Anderson
Meal                                                           $	  	  	  	  	  	  	  	  18.92 Y
Meal                                                           $	  	  	  	  	  	  	  	  10.61 Y
Hotel                                                          $	  	  	  	  	  	  249.91 Y

Dr.	  Cudihy
Mileage,	  114	  miles	  @	  $0.51/mile                    $	  	  	  	  	  	  	  	  58.14 N
Parking	  Garage                                              $	  	  	  	  	  	  	  	  10.00 N

Dr.	  McMillan
Hotel                                                          $	  	  	  	  	  	  230.63          Y
Mileage	  191	  each	  way	  =	  382	  @	  $0.51/mile   $	  	  	  	  	  	  194.82          N
Meal,	  lunch	  1/30/15                                      $	  	  	  	  	  	  	  	  18.59   Y
Meal,	  dinner	  1/29/15                                     $	  	  	  	  	  	  	  	  26.34   Y


Total	  Expert	  Expenses                                    $	  	  1,352.77




                                                                 Page	  1	  of	  1
                   Case 3:14-cv-00525-JWD-RLB                                         Document 325                    10/26/18 Page 81 of 92


  From:       Charlotte cbergeronlaw@gmail.com
Subject:      Fwd: Flight reservation (FOHPWR) | 23JAN15 | DCA-DAL | Harvey/Jacqueline Christine
   Date:      April 21, 2015 at 11:27 AM
     To:      Martha Duncan martha.duncan@me.com
    Cc:       Kyle Duncan kduncan@duncanpllc.com



Sent from my iPhone

Begin forwarded message:

  From: Charlotte Bergeron <cbergeronlaw@gmail.com>
  Date: January 17, 2015 at 2:12:17 PM CST
  To: Demme Doufekias <DDoufekias@mofo.com>, Ilene Jaroslaw <ijaroslaw@reprorights.org>
  Cc: Mike Johnson <mjohnsonlegal@gmail.com>
  Subject: Fwd: Flight reservation (FOHPWR) | 23JAN15 | DCA-DAL | Harvey/Jacqueline Christine

  FYI-DC to Dallas

  ---------- Forwarded message ----------
  From: Jacqueline Harvey <drjcharvey@gmail.com>
  Date: Sat, Jan 17, 2015 at 1:06 PM
  Subject: Fwd: Flight reservation (FOHPWR) | 23JAN15 | DCA-DAL | Harvey/Jacqueline Christine
  To: "Charlotte Y. Bergeron" <cbergeronlaw@gmail.com>


  ---------- Forwarded message ----------
  From: "Southwest Airlines" <SouthwestAirlines@luv.southwest.com>
  Date: Jan 17, 2015 12:59 PM
  Subject: Flight reservation (FOHPWR) | 23JAN15 | DCA-DAL | Harvey/Jacqueline Christine
  To: <DRJCHARVEY@gmail.com>
  Cc:


  You're all set for your trip!



                                                                                                                           My Account | View My Itinerary Online



       Check In Online                Check Flight Status                  Change Flight         Special Offers            Hotel Offers         Car Offers



    Ready for takeoff!

                    Thanks for choosing Southwest® for your trip! You'll find everything you need to know
                    about your reservation below. Happy travels!

    Upcoming Trip: 01/23/15 - Dallas

              AIR Itinerary

    AIR Confirmation: FOHPWR                                                          Confirmation Date: 01/17/2015



                                                                                                 Est. Points
    Passenger(s)                    Rapid Rewards #           Ticket #             Expiration
                                                                                                 Earned
    HARVEY/JACQUELI                 358265541                 5262475338323        Jan 17, 2016 1133
    NE CHRISTINE


    Rapid Rewards points earned are only estimates. Visit your (MySouthwest, Southwest.com or Rapid Rewards) account for
    the most accurate totals - including A-List & A-List Preferred bonus points.

    Date               Flight            Departure/Arrival


    Fri Jan 23         278               Depart WASHINGTON (REAGAN NATIONAL), DC (DCA)
                                         on Southwest Airlines at 8:50 PM
                                         Arrive in DALLAS (LOVE FIELD), TX (DAL) at 11:35 PM
                                         Travel Time 3 hrs 45 mins
                                         Wanna Get Away

     What you need to know to travel:
               Don't forget to check in for your flight(s) 24 hours before your trip on southwest.com or your mobile
               device. This will secure your boarding position on your flights.
               Southwest Airlines does not have assigned seats, so you can choose your seat when you board the
            Case 3:14-cv-00525-JWD-RLB                                      Document 325                    10/26/18 Page 82 of 92

         Southwest Airlines does not have assigned seats, so you can choose your seat when you board the
         plane. You will be assigned a boarding position based on your checkin time. The earlier you check
         in, within 24 hours of your flight, the earlier you get to board.
         WiFi, TV, and related services and amenities may vary and are subject to change based on
         assigned aircraft. Learn more.

Remember to be in the gate area on time and ready to board:
         30 minutes prior to scheduled departure time: We may begin boarding as early as 30 minutes prior
         to your flight's scheduled departure time. We encourage all passengers to plan to arrive in the gate
         area no later than this time.
         10 minutes prior to scheduled departure time: All passengers must obtain their boarding passes and
         be in the gate area available for boarding at least 10 minutes prior to your flight's scheduled
         departure time. If not, Southwest may cancel your reserved space and you will not be eligible for
         denied boarding compensation.
         If you do not plan to travel on your flight: In accordance with Southwest's No Show Policy, you must
         notify Southwest at least 10 minutes prior to your flight's scheduled departure if you do not plan to
         travel on the flight. If not, Southwest will cancel your reservation and all funds will be forfeited.

                                                                                        Air Cost: 217.10


Carryon Items: 1 Bag + small personal item are free. See full details. Checked Items: First and
second bags fly free. Weight and size limits apply.

Fare Rule(s): 5262475338323: NONREF/NONTRANSFERABLE/STANDBY REQ UPGRADE TO
Y.
Valid only on Southwest Airlines. All travel involving funds from this Confirmation Number must
be completed by the expiration date. Unused travel funds may only be applied toward the
purchase of future travel for the individual named on the ticket. Any changes to this itinerary may
result in a fare increase. Failure to cancel reservations for a Wanna Get Away fare segment at
least 10 minutes prior to travel will result in the forfeiture of all remaining unused funds.

WAS WN DAL188.84HLN3WNR 188.84 END ZPDCA XFDCA4.5 AY5.60$DCA5.60




      Learn About Our                                             Get EarlyBird
      Boarding Process                                            Check-In® Details


Cost and Payment Summary
   AIR - FOHPWR
Base Fare                             $ 188.84        Payment Information
Excise Taxes                          $ 14.16         Payment Type: Amer Express XXXXXXXXXXX3040
Segment Fee                           $   4.00        Date: Jan 17, 2015
Passenger Facility Charge             $   4.50        Payment Amount: $217.10
September 11th Security Fee           $   5.60
Total Air Cost                        $ 217.10




 Useful Tools                        Know Before You Go                       Special Travel Needs
 Check In Online                     In the Airport                           Traveling with Children
 Early Bird Check-In                 Baggage Policies                         Traveling with Pets
 View/Share Itinerary                Suggested Airport Arrival Times          Unaccompanied Minors
 Change Air Reservation              Security Procedures                      Baby on Board
 Cancel Air Reservation              Customers of Size                        Customers with Disabilities
 Check Flight Status                 In the Air
 Flight Status Notification          Purchasing and Refunds
 Book a Car
 Book a Hotel
                 Case 3:14-cv-00525-JWD-RLB                              Document 325               10/26/18 Page 83 of 92


  From:      Charlotte cbergeronlaw@gmail.com
Subject:     Fwd: SuperShuttle Reservation Confirmation 3945143
   Date:     April 21, 2015 at 11:28 AM
     To:     Martha Duncan martha.duncan@me.com
    Cc:      Kyle Duncan kduncan@duncanpllc.com



Sent from my iPhone

Begin forwarded message:

  From: Charlotte Bergeron <cbergeronlaw@gmail.com>
  Date: January 17, 2015 at 2:13:15 PM CST
  To: Demme Doufekias <DDoufekias@mofo.com>, Ilene Jaroslaw <ijaroslaw@reprorights.org>
  Cc: Mike Johnson <mjohnsonlegal@gmail.com>
  Subject: Fwd: SuperShuttle Reservation Confirmation 3945143

  FYI-Shuttle from Dallas

  ---------- Forwarded message ----------
  From: Jacqueline Harvey <jcharvey@umich.edu>
  Date: Sat, Jan 17, 2015 at 1:06 PM
  Subject: Fwd: SuperShuttle Reservation Confirmation 3945143
  To: "Charlotte Y. Bergeron" <cbergeronlaw@gmail.com>


  ---------- Forwarded message ----------
  From: "SuperShuttle" <reservations@supershuttle.com>
  Date: Jan 17, 2015 1:03 PM
  Subject: SuperShuttle Reservation Confirmation 3945143
  To: <jcharvey@umich.edu>
  Cc:




      Confirmation




    Dear Jacqueline Harvey,
    Below is a summary of your confirmed service with SuperShuttle. This information is for your records. No additional action
    is necessary.

      Arrival itinerary (From the airport)

      Confirmation Number:                                      3945143
      Your reservation from the airport will help SuperShuttle better serve you and expedite your travel. Due to airport security, traffic
      conditions and other travel variables, your reservation does not mean there will be a van waiting for you at the curb.
      Airport:                                                  DAL - DALLAS LOVE FIELD
      Airline:                                                  SOUTHWEST AIRLINES
      Flight #:                                                 238 - Domestic
      Flight Date/Time:                                         Friday, January 23, 2015 11:35 PM
                                                                12640 SWEET BAY DR
      Drop Off:                                                 EULESS, TX 76040
                                                                (817) 727-7680
      Adults:                                                   1
      Children:                                                 0
      Service Type:                                             SHARED RIDE VAN SERVICE (UP TO 10 PASSENGERS IN PARTY)
      Fare:                                                     $36.00
      Tip:                                                      $5.00
              Case 3:14-cv-00525-JWD-RLB                                   Document 325                   10/26/18 Page 84 of 92


    Tip:                                                          $5.00
    Fuel surcharge:                                               $1.00
    Total:                                                        $42.00


    Special Instructions

    Upon arrival, please call 1 (800) 258-3826 and request Dallas Dispatch. After collecting your luggage, please proceed to the pick-up
    spot designated by Dispatch.


    Billing

    Payment
                           PREPAID CREDIT CARD
    Method:
    Card type:             AMEX
    Card number:           XXXX-XXXX-XXXX- 3040




                               Thank you for using SuperShuttle!
                    To view our cancellation policy, click [here] .
  To change or cancel this reservation, please call 1(800)BLUE-VAN (800-258-3826)
                                    http://www.SuperShuttle.com
   Contact Us | Terms of Service | Privacy Policy




               We value your safety. Please wear your seat belt during your journey with us.



This e-mail is intended only for use of the individual or entity to which it is addressed and may contain information that is privileged, confidential and
exempt from disclosure under applicable law. Any use, distribution or copying of this e-mail communication is strictly prohibited if you are not the
addressee. If so, please notify us immediately by e-mail, and destroy the original. Thank you. ​
                         Case 3:14-cv-00525-JWD-RLB                                                                   Document 325                          10/26/18 Page 85 of 92


  From:           Charlotte cbergeronlaw@gmail.com
Subject:          Fwd: Expedia travel confirmation/e-Ticket - Jan 21 - (Itin# 195689701720)
   Date:          April 21, 2015 at 11:26 AM
     To:          Martha Duncan martha.duncan@me.com


Sent from my iPhone

Begin forwarded message:

  From: Charlotte Bergeron <cbergeronlaw@gmail.com>
  Date: January 17, 2015 at 2:11:13 PM CST
  To: Demme Doufekias <DDoufekias@mofo.com>, Ilene Jaroslaw <ijaroslaw@reprorights.org>
  Cc: Mike Johnson <mjohnsonlegal@gmail.com>
  Subject: Fwd: Expedia travel confirmation/e-Ticket - Jan 21 - (Itin# 195689701720)

  FYI-Toronto to DC

  On Sat, Jan 17, 2015 at 1:06 PM, Jacqueline Harvey <drjcharvey@gmail.com> wrote:
   ---------- Forwarded message ----------
   From: "Expedia Travel Confirmation" <Confirmation@expediaconfirm.com>
   Date: Jan 17, 2015 12:56 PM
   Subject: Expedia travel confirmation/e-Ticket - Jan 21 - (Itin# 195689701720)
   To: <drjcharvey@gmail.com>
   Cc:




    Thank you for booking with Expedia!
    All of your trip information is in your online itinerary :
        Get live status information
        Easy access to your latest trip information
        Upgrade, change or cancel your booking


               Go To My Itinerary


                      Access your itinerary anywhere.                                                                                     GET THE FREE APP


       Mobile Itinerary
       Jan 21, 2015 - Jan 21, 2015           |   Itinerary # 195689701720




                                                                                               Because you booked a flight,
                                                                         you qualify for up to 55% off Washington hotels.
                                                                                                              Expires on Tue, January 27


                                                                                                                         See hotels




                         This email can be used as an E-Ticket.                                                                                   Itinerary # 195689701720

    To get the most up-to-date version of your trip, go to your online itinerary and print a copy to take with you.


       Important Information
       All passengers traveling to the US must provide valid travel documents and details of their full US destination address for US Immigration.
       Proof of citizenship is required for international travel. Be sure to bring all necessary documentation (e.g. passport, visa, transit permit). To learn more,
       visit our Visa and Passport page (Opens a new window) .


       Toronto (YYZ) → Washington (DCA)                                                                                        CONFIRMED
       Jan 21, 2015 - Jan 21, 2015 , 1 one way ticket                                                                          Delta                         H8O45V
                                                                                                                               Expedia Booking ID            X95O6L


      Your reservation is booked and confirmed. There is no need to call us to reconfirm this reservation.                                              Price
                                                                                                                                                        Summary
      Traveler Information
                                                                                                                                                        Traveler $275.71
      Jacqueline Harvey                                   No frequent flyer details provided                  Ticket # 0067557976750                    1: Adult
      Adult
                                                                                                                                                          Flight $183.00
      * Seat assignments, special meals, frequent flyer point awards and special assistance requests should be confirmed                                  Taxes $92.71
      directly with the airline.                                                                                                                          &
                                                                                                                                                          Fees
      Jan 21, 2015 - Departure 1 stop                                                                                    Total travel time:4 h 47 m   Expedia Booking Fee      $0.00

                        Toronto                           New York                                                                       1 h 54 m            Total:   $275.71
                        YYZ 6:06am                        JFK 8:00am                                                                                       All prices quoted in US
                        Terminal 3                        Terminal 4                                                                                                       dollars.
                        Delta 6182 Operated by GOJET AIRLINES DBA DELTA CONNECTION
                        Economy / Coach (K) | Seat 16B | Confirm or change seats with the airline*

                                                                                                                               Layover: 1 h 30 m

                        New York                                     Washington                                                          1 h 23 m
                 Case 3:14-cv-00525-JWD-RLB                                                                   Document 325                                  10/26/18 Page 86 of 92

               New York                          Washington                                                                          1 h 23 m
               JFK 9:30am                        DCA 10:53am
               Terminal 4                        Terminal B
               Delta 4022 Operated by ENDEAVOR AIR DBA DELTA CONNECTION
               Economy / Coach (K) | Seat 18C | Confirm or change seats with the airline*

Airline Rules & Regulations

We understand that sometimes plans change. We do not charge a cancel or change fee. When the airline charges
such fees in accordance with its own policies, the cost will be passed on to you.
Tickets are nonrefundable, nontransferable and name changes are not allowed.
Please read the complete penalty rules for changes and cancellations (Opens a new window) applicable to this fare.
Please read important information regarding airline liability limitations (Opens a new window) .



Additional Flight Services

The airline may charge additional fees (Opens a new window) for checked baggage or other optional services.



Need help with your reservation?                                                                                                                                                              Expedia+ rewards

        Visit our Customer Support page.
        Call us at 1-877-261-3523                                                                                                                                                            110 points
        For faster service, mention itinerary # 195689701720                                                                                                                                 For Rewards
                                                                                                                                                                                             members
                                                                                                                                                                                             Join Expedia+ rewards



Complete Your Trip



                                                                                                    Upgrade to Economy Comfort on Delta
 Get rested                                                                                         Enjoy more legroom & Priority Boarding
                                                                                                                                                                    Get out and explore
 Add a Hotel                                                                                                                                                        Add an activity
                                                                                                    See the benefits


  You are receiving this transactional email based on a recent booking or account-related update on Expedia .

  © 2015 Expedia, Inc. All rights reserved. Expedia, Expedia Extras, Best Price Guarantee, Trend Tracker, Insiders' Select and the Airplane logos are registered trademarks, or trademarks, of Expedia, Inc. in the U.S. and/or other
  countries. Other product and company names mentioned herein may be trademarks of their respective owners.

  (EMID: PT-ETM-ENSPC2-teid1.0-issu1-testX-lang1033-verX-mcidX-segaX-segbX-segmX-key-paid)(MD: 20150117125358)(EPID: X)(ETID: 987039)
          Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 87 of 92

Dr. Anderson, Meals
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 88 of 92
      Case 3:14-cv-00525-JWD-RLB            Document 325        10/26/18 Page 89 of 92



                Expert witness: June Medical Services, LLC, et al v Caldwell
                              Time sheet for Damon Cudihy, MD

Preparation of Expert Testimony:

10/20/2014-- 1 hour 48 min

10/24/2014-- 2 hours 54 min

10/25/2014— 2 hours 6min

10/26-27/2014—7 hours 48min

10/27-28/2014--3 hours

10/28/2014-- 54 min

11/9-10/2014—6 hours 54 min

11/15/2014-- 1 hour 42min

11/18/2014-- 48min

12/1/2014--   1 hour 30min

Total for Report:     29.4 hours

Review of rebuttals and further consulting service to counsel

1/1/2015--2 hours 36min

1/6/2015--1 hour 12 min

Deposition:

1/14/2015--8hours (travel to and from Baton Rouge, 6 hours of actual deposition)

Mileage: 114 miles (round trip from Lafayette to Baton Rouge for deposition) (114 X 0.51
=$58.14)

Parking garage: $10 (receipt available on request)

Gas: $54.85 (direct receipt not available, only item from personal debit card for documentation)
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 90 of 92
                 Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 91 of 92



McMillan meals
Case 3:14-cv-00525-JWD-RLB   Document 325   10/26/18 Page 92 of 92
